Title: To John Adams from the President of Congress, 1 January 1781
From: President of Congress,Huntington, Samuel
To: Adams, John



Sir
Philadelphia January 1. 1781

You will receive herewith enclosed, a Commission as Minister Plenipotentiary to the United Provinces of the low Countries, with Instructions for your Government on that important Mission; as also a Plan of a Treaty with those States, and likewise a Resolve of Congress relative to the Declaration of the Empress of Russia respecting the Protection of neutral Ships &c.
Proper Letters of Credence on the Subject of your Mission will be forwarded by the next Conveyance, but it is thought inexpedient to delay the present Despatches on that Account.

I have the Honor to be with the highest Respect & Esteem sir your most obedient & most humble Servant
Sam. Huntington President

